Citation Nr: 1523281	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-26 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Whether the Veteran is competent to manage his Department of Veterans Affairs benefit payments.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2009 (increased rating) and May 2013 (competency) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran and his spouse appeared and testified at a personal hearing in March 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

Currently, the Veteran's records are contained in a paper claims file, and virtually in VBMS and VVA.  The Board has reviewed all evidence associated with these claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).

The Veteran argues that his PTSD meets the criteria for a higher rating than the currently assigned 30 percent.  During his Board hearing, the Veteran's representative specifically noted that the Veteran and his wife had reviewed the rating criteria and believed that the Veteran's PTSD warranted a 50 percent rating.  Additionally, the Veteran argues that he is competent to manage his VA benefits.  

Initially, the Board notes that during the Board hearing the Veteran's wife testified that the Veteran has suffered several strokes, the most serious of which occurred in 2003.  The first VA psychiatric examination was provided to the Veteran in September 2005.  The examiner noted that the Veteran had significant effects of aphasia, memory loss and a history of paralysis secondary to this cerebrovascular accident.  The examiner found the Vetera exhibited a "very significant level of at least mid-stage dementia," which warranted a GAF of 42 associated with the dementia.  The Veteran incorrectly believed that the VA examination was occurring in August 2006.  The examiner assigned a GAF of 67 for the Veteran's PTSD, noting he had "very mild symptoms."  Notably, the "vascular dementia has significant immediate, recent and remote memory impairment.  His wife is handling finances.  He is not clearly aware of all of the bills that need to be paid.  I am recommending that he is not competent to handle VA funds."  Lastly, the examiner noted that the Veteran was receiving Social Security Administration disability benefits (SSDI).  

In January 2009, the Veteran stated he wanted an increased rating for PTSD because his symptoms had worsened.  Particularly, the Veteran attributed his increased memory loss to his PTSD.

In February 2009, a different VA examiner noted that the Veteran had normal remote, recent and immediate memory.  The Veteran reported his wife continued to handle the money for the household.  The examiner noted that the Veteran had "mild to moderate limitations in social and occupational functioning from his PTSD, as indicated by a GAF of 61."  He had "more severe limitation in functioning from his dementia, probably in the 40 to 45 range."  The examiner concluded that the Veteran had "emotional and cognitive" effects from his military experiences.  During the examination, the Veteran did not know the amount of his benefit payment, the amount of his monthly bills, and he did not handle his monthly payments.  The examiner found that the Veteran had occasional decrease in work efficiency due to his PTSD symptoms. 

During his most recent December 2012 examination, the examiner noted that the examination was providing the Veteran the "benefit of the doubt that his PTSD is still at about the same level as the prior C& P examination in September 2009 because it is somewhat difficult to assess all symptoms, with [the Veteran] having difficulty in memory and expression."  The examiner noted that the Veteran's symptoms of anxiety, depression, angry mood, and limitations in social interaction were attributable to his PTSD.  The "memory problems and aphasia are related to the cognitive disorder."  The Veteran reported that he used to like to read, but that he is frustrated by reading now because he is unable to comprehend what he is reading.  His wife continued to handle the household finances.   "When asked if there was anything to add, the Veteran says that he has trouble with a lot of things, like talking on the phone, he says that he gets confused, and doesn't like to think about things, or talk about things.  His wife notes that he was becoming more and more irritable, and that is when Zoloft was initiated, which she says has helped."  

During the March 2014 Board hearing, the Veteran was accompanied by his wife, his representative, and a county veteran's service representative.  He appeared confused and deferred many of his answers to the other parties present at the hearing.  His representative has indicated that this is because it is difficult for him to speak after his strokes.  He also indicated that it takes the Veteran more time to recall things subsequent to his strokes.  The Veteran's wife testified that the 2012 VA examiner paid more attention to his competency than to the level of the Veteran's PTSD.  Notably, during the Board hearing the first question asked the Veteran was why he felt that his PTSD should be granted a greater disability rating.  Rather than describe his symptoms or problems with PTSD, the Veteran replied "I'll tell you, the best deal was so she don't have to buy my guns for me because I don't like that."  

In April 2014, a private physician provided a letter to the VA regarding the Veteran's competency.  The physician noted that the Veteran's wife handled the finances in the home "as a matter of convenience."  He stated that he provided the Veteran a "mini-mental status exam, he scored 26 out of 30, suggesting some mild cognitive impairment.  Physically, he is able to write in sentences and sign his name, and I see no reason why he could not take over the duties of paying the bills if needed.  His medical problems appear stable."  The private physician did not indicate what testing was included in the "mini-mental examination."

Under VA regulations, a mentally incompetent person is considered one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the AOJ will not make an initial determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  38 C.F.R. § 3.353(c).  There is a presumption in favor of competency. Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his or her own affairs, including the disbursement of funds without limitation, this doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d).  See also 38 C.F.R. §§ 3.102, 4.3.

Given that there are conflicting opinions regarding the Veteran's competency, with two VA examiners indicating that he is not competent to handle VA funds, and a private physician indicating that the Veteran has "mild cognitive impairment" based on a "mini-mental examination," the determination of competency should be remanded for an additional evaluation and opinion.  The Veteran attempted to explain during his hearing, but with the assistance of several people, why he did not know his address, and that although his speech is interrupted by his stroke symptoms, he is still competent.  Given that a determination that a Veteran is not competent to handle his VA funds is addressed with a presumption in favor of competency, the Board finds that additional development is necessary given the conflicting opinions.

Additionally, the Veteran is receiving SSA disability benefits, likely for residuals of his stroke.  These records may include indications of which symptoms are attributable specifically to his several cerebrovascular accidents.  The Veteran has argued that his memory loss is a symptom of his PTSD.  The VA examiners have indicated that his memory loss and cognitive impairment are due to his strokes, although the 2009 VA examiner did note that the Veteran had had "emotional and cognitive" effects from his military experiences.  As these records could include information relative to his stroke symptoms and his competency, they should be associated with the claims file.

As the Veteran is being afforded an additional VA examination in conjunction with his competency appeal, remanding his claim for an increased PTSD rating is also appropriate.  The VA examiners have noted both normal immediate, remote and recent memory (2009), as well as "significant immediate, recent and remote memory impairment" (2005).  Although his PTSD symptoms have been differentiated from his memory loss (which the Veteran refutes), the most recent examiner indicated that he was giving the Veteran "the benefit of the doubt" by assuming his symptoms were unchanged from 2009 due to difficulty in eliciting responses from the Veteran.  As the Veteran thinks that his PTSD symptoms have worsened, an additional attempt to have the Veteran express his PTSD symptoms during a VA evaluation is warranted. 

Lastly, the AOJ should request that the Veteran provide a release for treatment records from his private physician ( Dr. T.D.).  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  Ongoing VA treatment records should be associated with the virtual record.

2.  Contact the Veteran and request that he provide releases for any private treatment records pertaining to his PTSD and his competency, to include any treatment records from Dr. T.D. (from the April 2014 statement regarding competency).  Attempts to obtain records should be documented.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Obtain from the Social Security Administration (SSA) the records pertinent to the Veteran's claim for Social Security disability benefits, as well as the medical records relied upon concerning that claim.  If medical evidence utilized in processing such claim is not available, that fact should be documented by SSA and such notice entered in the claims folder.  Any subsequent disability determinations, as well as the records upon which those determinations were made, should also be requested.

4.  After completing the above development, and following the receipt of any outstanding records, the Veteran should be afforded an appropriate VA examination, conducted by a psychiatrist or psychologist, to determine whether he is competent to handle the disbursement of his VA funds and to determine the current severity of the Veteran's PTSD.  The record, to include a copy of this remand, should be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

Following interview with the Veteran and any testing indicated, the examiner should address whether the Veteran's PTSD symptoms may be differentiated from symptoms associated with his cerebrovascular accidents.  The examiner should note when interview questions cannot be answered due to memory impairment. 

The examiner should determine whether the Veteran is competent to manage his VA compensation benefits.  For VA purposes, competency constitutes having the mental capacity to contract or to manage one's own affairs, including disbursement of funds without limitation.  The examiner should specifically address the April 2014 statement from Dr. T.D. that the Veteran is competent,  as well as the lay statements/testimony from the Veteran and his wife.

A rationale for any opinion offered must be provided.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence (to particularly include all evidence added to the claims file since the last adjudication).  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




